 8ODECISIONS OF NATIONAL LABORRELATIONS BOARDmereestandards,it does notfall within the intendment of the Board'sAdvisoryOpinion rules.3For thesereasons,we shalldismiss the peti-tion for AdvisoryOpinion herein.[The Board dismissed petition for an Advisory Opinion.]8Upper LakesShipping,Ltd., supra; InterlakeSteamship Company and Pickand8Mather &Co., 138 NLRB 576;Broward County Po? t Authority,144 NLRB 1539Pepsi-Cola Bottling Company ofMichigan,Grand Rapids Divi-sion1andInternationalUnion of United Brewery, Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, Petitioner.Case No. 7-RC-69!8.December 16, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a, hearing was held before Hearing Officerl Tilton Fischer of the National Labor Relations Board. The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The Employer and the Petitioner filed briefswhich have been considered by the Board in making its decision in thiscase.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a, three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of single truck distributors who areengaged in the sale and distribution of the Employer's products.The Employer contends that these distributors are independentcontractors.1The Employer in Marcll 1965 acquired the assets of its distributor inGrand Rapids, Michigan, the Michigan Beverage Company, hereincalledMichigan, and entered into individual "Distributor's Agree-'The name of the Employer appears as amended at the hearing.8An alternative contention of the Employer that these distributors are supervisorswas withdrawn by the Employer.156 NLRB No. 9. PEPSI-COLABOTTLING COMPANY OF MICHIGAN81ments" with seven of Michigan's former driver-salesmen. Pursuant tothis agreement, each driver, described therein as "an individual prin-cipal," derives his income from the "profits" received as the result ofthe sale of the Employer's products. Each of the drivers purchased histruck from the Employer-the same truck in some instances that hehad driven previously for Michigan-with no down payment and asecurity interest remaining in the Employer.The trucks were to bepaid for by the return to the Employer of 5 cents on every case ofmerchandise purchased by the drivers for resale, which covered with-out interest not only payments for the truck but also the insurance,license, and tax for the truck as well as uniforms, the first load ofmerchandise, and receipt books.The drivers were no longer coveredby workmen's compensation or other company insurance, and no socialsecurity or income tax was withheld by the Employer. By the termsof the contract, the drivers had to pay for their own gas, oil, mainte-nance, repairs, and insurance, although the minimum limits of insur-ance were set by the Employer and purchased through it.Thedistributors receive no vacation or sick leave benefits.Although each driver was. granted the right to be the exclusivedistributor for the Employer in his area, the Employer reserved theright to sell and distribute in each distributor's territory, and unilater-ally to control the size of the territory.There is evidence that theterritories allocated by the Employer were established with referenceto a 40,000-case guideline, and that the routes would be unilaterallyadjusted up or down according to the demands of the Employer. TheEmployer eventually reduced the routes of all four of the distributorswho appeared as witnesses. In addition, there is evidence that theEmployer, upon a complaint from a dissatisfied customer, could trans-fer the acount to a different distributor without compensation to theoriginal distributor.The distributors were obligated by the contract to "diligently pro-mote the sale and the distribution of such products to every retailoutlet therein [the territory], . . . make every endeavor to sell newaccounts," and engage in advertising and promotion techniques "withthe objective of achieving display dominance over competing prod-ucts."Each distributor was also required to solicit locations for vend-ing machines and to provide service and minor repairs to such installa-tions in his territory, although this did not usually result in any incometo the distributor.The contract did not prohibit distributors fromselling any other products, but the Employer did expressly proscribethe sale of products competitive with those of the Employer; there istestimony that the distributors were told to "push" the Company'sproducts; and the record shows that their day-to-day duties and theirobligations under the contract made it impractical for them to try tosell any other products. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract also required the distributors to maintain records in aform approved by the Employer subject to its inspection and rightto make copies thereof, to adhere to certain practices with respect tothe trademark and franchise requirements, and to comply with theinstructions from the Employer to minimize loss or waste.A distributor cannot transfer or otherwise convey his distributor-ship.While either party has the right to terminate the contract upona 90-day written notice, the Employer has in addition the right toterminate if the distributor should fail to comply with any of the termsof the contract or "becomes involved in financial difficulties of anynature."The contract calls for the distributor to maintain warehousespace, but in practice the Employer provides such space withoutchange; most of the distributors leave their empty trucks at the ware-house at night, to be loaded by the warehouse employees.Also at thewarehouse is a designated place for each distributor to keep his routebook, which is the only list of customers within the territory and whichspecifies the dates upon which customers are to be called.TheEmployer provides these route books and, when routes are altered, itprovides new route books.The distributors are free to determine 'their hours of work, arefree to refuse to service customers, are not trained or supervised whileon the route, may deviate from the established routes and from thesuggested list prepared by the Employer, may use their trucks forpersonal purposes, and are free to hire helpers.Although the freedom of the distributors to make such determina-tions indicates some degree of independence, the evidence as a wholeestablishes that the Employer maintains close control over their opera-tions.The Employer sent its representatives to accompany the dis-tributors on their initial days on the route even when it was the sameroute they had covered for the predecessor company, and thereafter,without request or consent from the distributors, supervisory person-nel on occasion were sent to accompany them on their routes. TheEmployer provided the distributors with a "suggested" price list forproducts to be sold to the retailers and expected the list to be furnishedby the distributors to the retailers.Moreover, the evidence clearlyshows a close adherence to the price list "suggested" by the Employerwhile the Employer, in contract, at times sold its products at a dis-count directly to customers within the distributors' territories.Inaddition, the evidence reveals attempts of the Employer to supervisethe distributors with respect to their clothing and work habits.Thus,although there are no formal requirements that the distributors wearuniforms, call the plant while out on the route, or attend the weeklysalesmeetings, the Employer has sought compliance with suchpractices. PEPSI-COLA BOTTLING COMPANY OF MICHIGAN83The Board has frequently held that, in determining the status ofpersons alleged to be independent contractors, the Act requires applica-tion of the "right of control"test.Where the person for whom theservices are performed retains the right to control the manner andmeans by which the result is to be accomplished, the relationship is oneof employment; while, on the other hand, where control is reservedonly as to the result sought, the relationship is that of an independentcontractor.The resolution of this question depends on the facts ofeach case, and no one factor is determinative.On the basis of the foregoing and the entire record, we are satisfiedthat the distributors are not independent contractors.We are awarethat the evidence discloses several factors which are usually consideredto indicate an independent contractor status, but the presence of thesefactors does not alone establish such status.Thus, we are not per-suaded and do not regard as controlling the fact that a written agree-ment defines the relationship as one of "independent principal"; thatthe distributors provide their own equipment; that the Employer doesnot make the usual payroll deductions for the distributors; or that thedistributors may on occasion hire helpers.3The potential ownershipof the trucks by the distributors does not negate the Employer's con-trol of the manner and means by which the result they seek is to beaccomplished .4Aside from the question as to the ownership of thetruck, which is subject to the lien of the Employer until the purchaseprice is paid in full, the evidence shows that the Employer effectivelycontrols the operations of the distributors.The routes are controlledby the Employer in terms of location, size, and sales practices, and thedistributors are in practice effectively limited to sales of the Employ-er's products.Furthermore, the fact that the dstributors may work for "profit"rather than wages does not in and of itself establish that they possessthe opportunity to make decisions resulting in profit or loss whichresemble those decisions made by independent businessmen.5Thereis evidence that the allocated territory, established with reference toa 40,000-case guideline and unilaterally adjusted by the Employer inaccordance with that guideline, confines and limits the distributor'spotential range of income.Moreover, the Employer may go into thedistributor's territory and sell directly to his customers or transfer hisaccounts to another distributor.The distributor retains no proprie-tary rights in the territory which he can sell.The Employer deter-8 Eureka Newspaper8,Inc.,154 NLRB 1181.4Samuel H. Burton,et al., d/b/a Burton BeverageCompany,116 NLRB 634.5 SeeThe Seven-Up Bottling Company of Detroit, Inc.,120 NLRB 1032, 1034.217-919-66-vol. 156-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDminesthe prices at which products will be sold to the distributor and,by its practice of providing for distribution to the retailers the "sug-gested" price list at which the products should be purchased from thedistributors, effectively circumscribes resale prices.In view of the facts that the distributors have minimal control ofthe mannerand meansby which their work is to be accomplished andmeager opportunity to make decisions which would affect their profitand loss and upon the entire record, we find that they are employeeswithin the meaning of the Act. Accordingly, we find that a unit of thefollowing employees is appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All single truck distributors employed by the Employer at GrandRapids, Michigan, excluding warehousemen, semitruck drivers, officeclerical employees, salesmen, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]John C. Stalfort&Sons, Inc.andPrinting Specialties and PaperProducts Union of the International Printing Pressmen andAssistants'Union of North America,AFL-CIO,Petitioner.Case No. 5-IBC-5208.December 16, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerHubert E. Lott of the National Labor Relations Board.' The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record 2 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.'The Employer's name appears herein as amended at the hearing.2 The Hearing Officer granted the Employer'smotion to incorporate into the record inthe instant case, insofar as relevant and material hereto, the record in Case.No. 5-RC-2018, a prior representation proceeding involving one of the.two issues presented here,but not the same Union.156 NLRB No. 7.